Citation Nr: 1626020	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  09-42 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent from July 18, 2008 to March 29, 2009 for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 70 percent for PTSD from March 30, 2009 to January 25, 2012. 

3.  Entitlement to an effective date earlier than July 18, 2008 for the grant of service connection for PTSD. 

4.  Entitlement to an effective date earlier than March 30, 2009 for the grant of a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1981 to June 1992.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in February 2016.  The hearing transcript is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As there is a timely notice of disagreement with the March 2009 rating decision with regards to the effective date of the award of service connection for PTSD (see March 2009 Statement in Support of Claim), and a Statement of the Case (SOC) has not yet been issued in the matter, under Manlincon v. West, 12 Vet. App. 238, 240   (1999), the Board must remand the claim for issuance of an SOC.  This matter is inextricably intertwined with the claims for an increased rating for PTSD and entitlement to an earlier effective date for the grant of a TDIU.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Notably, an appeal of the effective date of the award of service connection is not before the Board at this time, and will only be before the Board if the Veteran files a timely substantive appeal after an SOC is issued.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a SOC for the claim of entitlement to an effective date earlier than July 18, 2008 for the grant of service connection for PTSD.  The Veteran should be informed that he must file a new VA Form 9 to perfect his substantive appeal of this issue.
 
2.  Thereafter, readjudicate the claims of entitlement to an increased rating for PTSD and entitlement to an effective date earlier than March 30, 2009 for the grant of a TDIU.  If either of the benefits sought on appeal remain denied, issue a Supplemental Statement of the Case and allow an appropriate period of time for response before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




